Title: From Thomas Jefferson to Charles Wyndham Grymes, 30 March 1802
From: Jefferson, Thomas
To: Grymes, Charles Wyndham


            Dear Sir
              Washington Mar. 30. 1802.
            Mr. P. L. Grymes having informed me that he was appointed guardian to yourself and sisters, I have this day inclosed to him a Notarial copy in parchment of your grandmother’s will, of which yourself & sisters are the principal legatees. having recieved also a duplicate authenticated in paper, I inclose you that, with a letter from mr Jennings explanatory of the testatrice’s intentions. in my correspondence with mrs Randolph I always made it a condition of my acting for her, that mr Grymes paying up one moiety of what she should be entitled to, should be released from all responsibility for the other; and that mr Randolph should not be distressed for the moiety for which he was responsible. she came fully into these sentiments, and sent me an express authority to release mr Grymes from a moiety, which I did. the bill remitted me by mr Gourlay for £100. sterl I inclosed to Messrs. Gibson & Jefferson at the time, to collect & pay to the order of mr Randolph, which they did. the draught for £200. sterl. I did not make, & have informed mr Grymes it is at his disposal. accept my best wishes for your health & success in life, and assurances of my esteem & attachment.
            Th: Jefferson
          